IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                              : No. 83 EAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
KATHLEEN LIEN TRINH AND LT                 :
INTERNATIONAL BEAUTY SCHOOL,               :
INC.,                                      :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.